Citation Nr: 0212639	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  97-25 174	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from August to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).  The Board remanded this matter to 
the RO in October 2000 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's nonservice-connected disabilities consist 
of right knee degenerative arthritis, left knee degenerative 
arthritis, degenerative joint disease of the cervical spine, 
degenerative joint disease of the thoracic spine, 
degenerative joint disease of the lumbar spine, tension 
headaches, tinnitus, bilateral hearing loss, hemorrhoids, and 
alcohol dependence.

2.  The veteran is 48 years old and has ten years of 
education.  

3.  The veteran's disabilities do not render him unable to 
obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.340, 4.15, 4.16, 4.17 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence needed to substantiate 
his claim for a benefit under a law administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  In the present case, the 
veteran was informed on several occasions of the evidence 
needed to substantiate his claim and provided an opportunity 
to submit such evidence.  See 38 U.S.C. § 5103A.  In a rating 
decision dated November 1996, the veteran was informed of the 
basis for the denial of his claim and of the evidence 
necessary to substantiate that claim.  In a Statement of the 
Case issued in May 1997 and a Supplemental Statement of the 
Case issued in November 1999, the RO notified the veteran of 
all regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.

In addition, the veteran was informed of the evidence 
necessary for the adjudication of his claim in the October 
2000 Board remand.  Finally, the veteran was informed of the 
provisions of the VCAA in an April 2002 letter from the RO.  
Accordingly, the Board finds that the rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
related letters, and prior Board remand provided to the 
veteran specifically satisfy the requirement of 38 U.S.C.A. 
§ 5103 of the new statute.  These documents clearly notified 
the veteran of the evidence necessary to substantiate his 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The RO 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining the relevant VA medical records and providing VA 
medical examinations.  The RO attempted to comply with the 
Board's remand instructions and scheduled the veteran for 
additional VA examinations.  However, the veteran, as 
discussed further below, failed to appear for the 
examinations.

Therefore, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  In light of the foregoing, the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The veteran submitted a claim for nonservice-connected 
pension benefits in June 1996 and identified his disabilities 
as neck pain, bilateral knee pain, bilateral hearing loss, 
and vision loss.  He essentially contends that he is 
unemployable due to his back and neck problems.

Under 38 U.S.C.A. § 501 (West 1991), the Secretary of 
Veterans Affairs has the authority to prescribe all rules and 
regulations which are necessary or appropriate to carry out 
the laws administered by the VA.  With regard to claims for 
pension benefits, the Secretary's authority to prescribe 
regulations providing for determination of permanent and 
total disability may be based in whole or in part upon 
subjective criteria.  See Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992).  The basic law referable to pension benefits 
provides that a pension is payable to a veteran who served 
for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities which are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521 (West 1991).

Under 38 U.S.C.A. § 1502(a) (West 1991), a permanent and 
total disability will be held to exist where the person is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or is 
suffering from any disability which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person, or any disease or 
disorder determined by the Secretary to be of such a nature 
or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.  
See also 38 C.F.R. §§ 3.340(b), 4.15 (2001).

In light of this definition of "permanence," there are three 
alternative bases upon which permanent and total disability 
for nonservice-connected pension purposes may be established.  
The first basis is the establishment, by use of the 
appropriate diagnostic codes of the VA's Schedule for Rating 
Disabilities, that the veteran has a lifetime impairment 
which is sufficient to render it impossible for the "average 
person" to follow a substantially gainful occupation.  38 
U.S.C.A. § 1502(a)(1) (West 1991); 38 C.F.R. § 4.15 (2001).  
In other words, each disability is rated under the 
appropriate diagnostic code and then combined to determine if 
the veteran holds a combined 100 percent schedular evaluation 
for pension purposes.  The permanent loss of both hands, of 
both feet, or of one hand and one foot, or the sight of both 
eyes, or becoming permanently helpless or permanently 
bedridden, will be considered for permanent and total 
disability.  38 C.F.R. § 4.15 (2001).

The second objective basis upon which permanent and total 
disability for pension purposes may be established warrants 
consideration when the veteran does not satisfy the criteria 
for a combined 100 percent schedular evaluation.  The veteran 
may, in the alternative, qualify for a permanent and total 
disability rating for pension purposes if he has a lifetime 
impairment which precludes him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a) (West 1991); 38 C.F.R. § 4.17 (2001).  Full 
consideration must be given to unusual physical or mental 
effects in individual cases.  38 C.F.R. § 4.15 (2001).

If there is only one such disability, it must be ratable at 
60 percent or more; if there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  If the veteran is 
considered permanently and totally disabled under these 
criteria, he is then awarded a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17 
(2001).  Marginal employment, generally deemed to exist when 
a veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person, shall 
generally not be considered substantially gainful.  38 C.F.R. 
§ 4.16(a) (2001).

If the ratings for a veteran's disabilities fail to meet the 
first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may nevertheless be considered under 
subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, age, occupational background, and 
other related factors, a permanent and total disability 
rating for pension purposes is authorized to be granted on an 
extra-schedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(2001).

In this case, as set forth in the RO's March 2000 rating 
decision, the veteran's nonservice-connected disabilities 
consist of right knee degenerative arthritis, evaluated at 10 
percent; cervical, thoracic, and lumbar spinal stenosis with 
degenerative joint disease, evaluated at 10 percent; tension 
headaches, evaluated at 10 percent; tinnitus, evaluated at 10 
percent; and left knee degenerative arthritis, bilateral 
hearing loss, hemorrhoids, and alcohol dependence, all 
evaluated as noncompensable.  The combined evaluation is 30 
percent.  See 38 C.F.R. § 4.25 (2001).  

Therefore, the Board will consider the evidence of record to 
determine whether higher evaluations for any of these 
disorders are warranted.  In this regard, the Board observes 
that the RO scheduled the veteran for several VA examinations 
in February 2002 as directed by the October 2000 Board 
remand.  However, the veteran failed to appear for these 
examinations.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (2001).

At VA audiological and ear disease examinations in August and 
October 1996, the veteran complained of bilateral hearing 
loss and tinnitus.  Physical examination was normal and the 
veteran was diagnosed with sensorineural hearing loss 
bilaterally, normal to severe sloping, beginning at 2000 
Hertz.

At a VA general medical examination performed in August 1996, 
the veteran reported that he stopped working in 1988 due to 
his back.  He had a medical history of degenerative joint 
disease of the knees and two herniated discs of the cervical 
spine.  He complained of periods of brief numbness and 
weakness of the upper and lower extremities with neck 
movement.  He had neck and upper back pain, as well as 
headaches.  He described the headaches as occurring two to 
three times per week, occipital in location, and pounding in 
quality.  

Examination showed full range of motion of the cervical spine 
and all extremities.  There was some pain at the end range of 
motion with extension and flexion of the cervical spine.  
Minimal tenderness to palpation of the cervical spine was 
present.  There was minimal crepitus with passive flexion of 
both knees.  All neurological findings were normal.  An MRI 
found cervical, thoracic, and lumbar spinal stenosis with 
degenerative disc disease.  Bulging of discs was present at 
all three levels, but no herniation.  The veteran also was 
diagnosed with mild degenerative joint disease of both knees 
and tension-type headaches.

VA treatment records from May 1996 through July 1997 show 
that the veteran was followed for degenerative arthritis of 
the right knee, neck pain, and back arthritis and 
spondylosis.  In November 1996, the veteran underwent 
diagnostic arthroscopy with removal of loose body of the 
right knee.  The treatment reports described the arthritis of 
the right knee and back as minimal.  The veteran was also 
followed for hearing loss and tinnitus, and was prescribed 
eyeglasses.  

Based upon the above findings, the Board finds that the 
veteran is properly rated at 10 percent for right knee 
arthritis, and 0 percent for left knee arthritis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001), degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Diagnostic 
Codes 5260 and 5261 provide ratings from 0 to 50 percent for 
limitation of flexion and extension of the leg, and 
Diagnostic Code 5262 provides for the assignment of ratings 
due to impairment of the tibia and fibula.

The evidence shows a full range of motion for both knees, 
essentially no symptomatology of the left knee, and only 
minimal arthritis of the right knee.  Accordingly, the Board 
finds that the 10 percent and noncompensable ratings are the 
highest available evaluations for the veteran's bilateral 
knee disabilities.  The Board recognizes that a separate 10 
percent evaluation may be warranted for instability of the 
knees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  
However, the available medical evidence does not establish 
the presence of instability of either knee.

Likewise, the Board finds that the veteran's tension 
headaches are properly rated as 10 percent disabling.  Under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2001), characteristic prostrating attacks averaging one in 2 
months over the last several months shall be evaluated as 10 
percent disabling.  Characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months shall be evaluated as 30 percent disabling, and very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability shall be 
evaluated as 50 percent disabling. 

The medical evidence shows that the veteran complained of 
weekly headaches that were exacerbated by stress.  The record 
contains no indication that the veteran's headaches are 
characteristic of prostrating attacks.  Therefore, the Board 
finds that the veteran's frequent tension-type headaches are 
most analogous to the 10 percent rating under Diagnostic Code 
8100 and that a higher evaluation is not warranted.

In addition, the Board finds that the 10 percent rating for 
tinnitus is appropriate because that is the highest possible 
rating for recurrent tinnitus under 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2001).  The Board also finds that the 
noncompensable evaluations for hemorrhoids and alcohol abuse 
are appropriate in that the medical evidence contains no 
findings concerning those disabilities.  The noncompensable 
evaluation for bilateral hearing loss is appropriate in that 
it has not been shown that the veteran's hearing loss is 
compensable as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by pure tone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 
C.F.R. § 4.85 (2001). 

Nevertheless, the Board finds that the 10 percent evaluation 
assigned for cervical, thoracic, and lumbar spinal stenosis 
with degenerative joint disease is not appropriate.  As 
directed by the prior Board remand, each part of the spine 
should be assigned a separate disability rating.  As 
aforementioned, under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001), degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Diagnostic Codes 5290, 
5291, and 5292 provide for ratings of limitation of motion of 
the cervical, dorsal, and lumbar spine. 

The record shows that the veteran has full range of motion of 
the spine, with some pain at extremes of motion.  The 
degenerative joint disease is described as mild.  Therefore, 
the veteran's spinal disabilities should be rated as slight, 
with separate 10 percent evaluations assigned for the 
cervical and lumbar spines, and a noncompensable evaluation 
assigned for the thoracic spine.  See Diagnostic Codes 5290, 
5291, and 5292.

As indicated, except with regard to the lumbar spine, the 
Board finds no basis for increasing the veteran's assigned 
evaluations for nonservice-connected disabilities.  However, 
even with the assignment of the separate 10 percent 
evaluation for lumbar spine degenerative joint disease, the 
combined evaluation is at 40 percent under 38 C.F.R. § 4.25 
(2001).  Consequently, the minimum criteria for consideration 
under 38 C.F.R. § 4.16(a) (2001) have not been met.  The 
question thus becomes whether there is a basis for extra-
schedular consideration of the veteran's claim.

In this regard, the Board observes that the veteran is 48 
years old and has two years of a high school education.  In 
his June 1996 application, he reported that he had last 
worked in 1988 and that he had received Social Security 
Administration benefits since 1990. 

The veteran has presented no medical evidence suggesting that 
his nonservice-connected disabilities preclude him from 
substantially gainful employment.  Such a finding has not 
been suggested or recommended by VA examiners or treatment 
providers.  The Board is aware of the veteran's occupational 
history and acknowledges that he apparently is not currently 
engaged in substantially gainful employment under 38 C.F.R. 
§ 4.16(a) (2001).  Nevertheless, the fact that a veteran is 
unemployed or has difficulty obtaining substantially gainful 
employment is insufficient, in and of itself, to establish 
unemployability.  The relevant question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Overall, the record does not support a permanent and total 
rating for pension purposes under any applicable basis.  
Therefore, the preponderance of the evidence is against the 
veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes.  As the preponderance 
of the evidence is against the veteran's claim, the 
provisions of 38 U.S.C.A. § 5107(b) regarding the resolution 
of doubt are not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.

In conclusion, the Board acknowledges that the veteran 
appears to be intermittently homeless and that the filing and 
completion of a claim for VA benefits is problematic for him.  
The Board recommends that the veteran provide the RO with an 
address that will consistently accept mail for him.  The 
veteran is also informed that he may reopen his claim at any 
time and present for VA medical examinations to better 
ascertain the current nature of his disabilities.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

